DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/185,718 entitled "METHOD AND SYSTEM FOR AUTOMATED ACCOUNT OPENING DECISIONING" with claims 1-9 and 11-22 pending.
Status of Claims
Claims 1 and 15 have been amended and are hereby entered.
Claims 10 is cancelled.
Claims 1-9 and 11-22 are pending and have been examined.
Response to Amendment
The amendment filed April 13, 2021, has been entered. Claims 1-9 and 11-22 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed January 13, 2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2020 and April 13, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The term “how similar” possesses no definite meaning in the art and no description is provided in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "how similar”  in Claims 1 and 15 relative terms which renders the claim indefinite.  The "how similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claims are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 and 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-9 and 11-22 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“determine the recommendation” 
“determine past grant records”
“determine past denial records”
“receive the likelihood of grant output”
“receive the likelihood of denial output”
“calculate the recommendation”
“denying the received account opening request”
“make the final decision regarding allowing or denying the received account opening request”











These limitations clearly relate to managing transactions/interactions between an applicant and a lender.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to calculate a recommendation or allowing or denying a received account opening request recites   commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Additionally, the limitation, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, determining a recommendation encompasses a person simply deciding upon whether a record meets a certain standard. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“device”, “computing device”, “memory”, “non-transitory computer readable medium”, “circuitry”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“machine learning algorithm”:
merely applying machine learning technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic data source containing information) such that it amounts no more than mere instructions to apply the exception using a generic computer components or electronic data. For Example, the Applicant’s Specification reads, [0055] “the circuitry 14 may include any suitable device, such as a processor (e.g., CPU), programmable circuit, integrated circuit, memory …. The circuitry 14 may be communicatively coupled to the memory …. mother board, or using any other suitable structure known in the art.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“device”, “display device”, “circuitry”:   applying computer processing, storage, and networking technology  as  tools to perform an abstract idea  
Claim 3: 
“device”, “display device”, “circuitry”: applying computer processing, storage, and networking technology  as  tools to perform an abstract idea  
Claim 4: 
“device”, “display device”, “circuitry”, “input device”, “user interface”: applying computer processing, storage, userinterface, and networking technology  as  tools to perform an abstract idea  
 Claim 5: 
“device”,   “circuitry”: applying computer processing, storage, and networking technology  as  tools to perform an abstract idea  
Claim 6: 
“device”: applying computer processing, storage, and networking technology  as  tools to perform an abstract idea  
Claim 7: 
“device”: applying computer processing, storage, and networking technology  as  tools to perform an abstract idea  
Claim 8: 
“device”: applying computer processing, storage, and networking technology  as  tools to perform an abstract idea  
Claim 9: 
“device”: applying computer processing, storage, and networking technology  as  tools to perform an abstract idea  
Claim 11: 
“device”: applying computer processing, storage, and networking technology  as  tools to perform an abstract idea  
Claim 12: 
“device”: applying computer processing, storage, and networking technology  as  tools to perform an abstract idea  
Claim 13: 
“device”: applying computer processing, storage, and networking technology  as  tools to perform an abstract idea  
Claim 14: 
“device”: applying computer processing, storage, and networking technology  as  tools to perform an abstract idea  
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, [0055] “the circuitry 14 may include any suitable device, such as a processor (e.g., CPU), programmable circuit, integrated circuit, memory …. The circuitry 14 may be communicatively coupled to the memory …. mother board, or using any other suitable structure known in the art.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 15 recites: 
“providing a recommendation”
“accessing past decisions”
“receiving…the account opening request”
“determining a recommendation” 
“determine past grant records”
“determine past denial records”
“receive the likelihood of grant output”
“receive the likelihood of denial output”
“calculate the recommendation”
“denying the received account opening request”
“make the final decision regarding allowing or denying the received account opening request”











These limitations clearly relate to managing transactions/interactions between an applicant and a lender.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to calculate a recommendation or allowing or denying a received account opening request recites   commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Additionally, the limitation, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, determining a recommendation encompasses a person simply deciding upon whether a record meets a certain standard. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“circuitry”, “memory comprising a non-transitory computer readable medium”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“machine learning”:
merely applying machine learning technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic data source containing information) such that it amounts no more than mere instructions to apply the exception using a generic computer components or electronic data. For Example, the Applicant’s Specification reads, [0055] “the circuitry 14 may include any suitable device, such as a processor (e.g., CPU), programmable circuit, integrated circuit, memory …. The circuitry 14 may be communicatively coupled to the memory …. mother board, or using any other suitable structure known in the art.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 16: 
  “display device”, “circuitry”:   applying computer processing and display technology  as  tools to perform an abstract idea  
Claim 17: 
  “display device”:   applying   display technology  as a  tool to perform an abstract idea  
Claim 18: 
  “an input device”, “circuitry”,  “user interface”:   applying computer processing, user interface,  and display technology  as  tools to perform an abstract idea  
Claim 19: (none found: does not include additional elements and merely narrows the abstract idea)
 Claim 20: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 21: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 22: 
  “display device”, “memory”:   applying computer processing   technology  as  tools to perform an abstract idea  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  For Example, the Applicant’s Specification reads, [0055] “the circuitry 14 may include any suitable device, such as a processor (e.g., CPU), programmable circuit, integrated circuit, memory …. The circuitry 14 may be communicatively coupled to the memory …. mother board, or using any other suitable structure known in the art.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-9 and 11-22 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Way (“STATISTICAL RISK MANAGEMENT SYSTEM FOR LENDING DECISIONS”, U.S. Publication Number:  2019/0205977 A1), in view of Padmanabhan (“SYSTEMS, METHODS, AND APPARATUSES FOR IMPLEMENTING MACHINE LEARNING MODELS FOR SMART CONTRACTS USING DISTRIBUTED LEDGER TECHNOLOGIES IN A CLOUD BASED COMPUTING ENVIRONMENT”, U.S. Publication Number:  2019/0236598 A1)










Regarding Claim 1, 
Way teaches,
A device for providing a recommendation concerning a received account opening request, (Way [Abstract]: "This disclosure describes techniques for determining whether to approve or deny a borrower's lending-product request by selectively using a heuristic and statistical model.” / Way [0093]: "Alternatively, the SM analysis component 538 may transmit a message to the recommendation module 526 indicating a recommended adjustment to the approval cutoff threshold. In doing so, an administrator of the SRM system 502 may selectively adjust the approval cutoff threshold, via the user-interface module 514.”)
the device including: memory (Way [0067]: "the SRM system 502 may include one or more processor(s) 508 that are operably connected to memory 510.”)
comprising a non-transitory computer readable medium, (Way [0069]: "The memory 510 may further include non-transitory computer-readable media)  
wherein: the memory stores past decisions made regarding past account opening requests as past account opening records; (Way [0033]: “Thus, the SRM system may parse through the independent set of historical lending-product data and select a set of relationship attributes associated with an independent historical lending-product request previously submitted by a borrower.” / Way [0032]: "historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof.”)
the past account opening records each include: a result comprising grant or denial of the past account opening request associated with the record; (Way [0012]: "This disclosure describes techniques for selectively using a heuristic model or a statistical model to analyze relationship attributes of a borrower to determine whether to approve or deny a lending-product request. More specifically, a borrower 206 may generate and transmit a lending-product request 204 to the SRM system 202 via a client device 208.”)
and properties of the past account opening request associated with the record including a past risk score determined for the request associated with the record; (Way [0033]: "The SRM system may further calculate a charge-off probability score of the borrower not defaulting (i.e., charging-off) on payment associated with the independent historical lending-product request”;   )
 the received account opening request includes properties including a request risk score determined for the received account opening request; (Way [0015]: "Additionally, the SRM system determine the approval of a lending-product request by comparing a charge-off probability score associated with the lending-product request and an approval cutoff threshold.”)
the memory also stores a grant machine learning algorithm and a denial machine learning algorithm; (Way [0004]: "FIG. 2 illustrates a block diagram of a SRM system that is configured to select” / Way [0051]: " The loan decision 214 may correspond to a loan approval or a loan denial.” / Way [0051]: "loan decision 216 to approve or deny the lending-product request 204.” / Way [0093]: "The SM analysis component 538 may use one or more trained machine learning models to monitor an existing lending-product portfolio and automatically adjust the approval cutoff threshold.” / Way [Figure 2];  Examiner notes that in Figure 2, heuristic model analysis 210 and statistical model analysis 212 can be considered as separate approval and denying algorithms)
and circuitry configured to: access the past account opening records stored in the memory;  (Way [0033]: "Thus, the SRM system may parse through the independent set of historical lending-product data and select a set of relationship attributes associated with an independent historical lending-product request previously submitted by a borrower.” / Way [0032]: "historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof.”)
receive the account opening request; (Way [0016]: "In one example, the SRM system may receive a lending-product request from a borrower.”)
determine the recommendation for granting or denying the received account opening request, wherein the determination comprises performing a following rules set using the circuitry:  (Way [0033]: "Thus, the SRM system may parse through the independent set of historical lending-product data and select a set of relationship attributes associated with an independent historical lending-product request previously submitted by a borrower.” / Way [0032]: "historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof.”)
rule 1: determine past grant records comprising the stored past account opening records including a result of grant;  (Way [0033]: "Thus, the SRM system may parse through the independent set of historical lending-product data and select a set of relationship attributes associated with an independent historical lending-product request previously submitted by a borrower.” / Way [0032]: "historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof.”; Examiner notes that if historical records include charge-offs (i.e., defaults), those applications had to have been granted at some earlier point)
 rule 2: determine past denial records comprising the stored past account opening records including a result of denial; (Way [0023]: "historical records lending-product request denials” / Way [0030]: "and further transmit a message to the client device indicating the denial of the lending-product request.” / Way [0032]: "such as client profile data associated with a plurality of borrowers that submitted lending-product requests over a predetermined time period, historical records of corresponding lending-products, historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof.”)
rule 3: configure the grant machine learning algorithm, such that the grant machine learning algorithm outputs a likelihood that an inputted account opening request is granted; (Way [0027]: "In response to generating one or more statistical models and the ensuing relationship attribute coefficients, the SRM system may generate individual borrower intermediate scores based on analyses of a borrower's relationship attributes relative to relationship attribute coefficients of each statistical model. The borrower intermediate score may reflect a likelihood of the borrower repaying the loan amount associated with the lending-product request.” / Way [0089]: "The borrower's intermediate score may reflect a likelihood of the borrower repaying the loan amount of the lending-product request.” / Way [0031]: "The SRM system may use one or more trained machine learning models to monitor an existing lending-product portfolio and adjust the approval cutoff threshold.” / Way [0030]: "In any case, the SRM system may compare the overall charge-off probability score with an approval cutoff threshold to determine whether to approve or deny the lending-product request.” / Way [0054]: "The charge-off probability score(s) 308(1)-308(N) may then be used to generate an overall charge-off probability score 310 upon which to base a loan decision 312 (i.e., approval or denial) for a lending-product request. The overall charge-off probability score 310 may correspond to a mean-value or median value of the charge-off probability score(s) 308(1)-308(N).”)
rule 4: configure the denial machine learning algorithm, such that the denial machine learning algorithm outputs a likelihood that an inputted account opening request is denied; (Way [0027]: "In response to generating one or more statistical models and the ensuing relationship attribute coefficients, the SRM system may generate individual borrower intermediate scores based on analyses of a borrower's relationship attributes relative to relationship attribute coefficients of each statistical model. The borrower intermediate score may reflect a likelihood of the borrower repaying the loan amount associated with the lending-product request.” / Way [0089]: "The borrower's intermediate score may reflect a likelihood of the borrower repaying the loan amount of the lending-product request.” / Way [0031]: "The SRM system may use one or more trained machine learning models to monitor an existing lending-product portfolio and adjust the approval cutoff threshold.” / Way [0030]: "In any case, the SRM system may compare the overall charge-off probability score with an approval cutoff threshold to determine whether to approve or deny the lending-product request.” / Way [0054]: "The charge-off probability score(s) 308(1)-308(N) may then be used to generate an overall charge-off probability score 310 upon which to base a loan decision 312 (i.e., approval or denial) for a lending-product request. The overall charge-off probability score 310 may correspond to a mean-value or median value of the charge-off probability score(s) 308(1)-308(N).” )
 rule 6: store the trained grant machine learning algorithm in the memory; (Way [0076]: "In some examples, the predetermined heuristic threshold may be stored in the HM rules component 530 and may be set by an administrator of the SRM system 502” / Way [0031]: "The SRM system may use one or more trained machine learning models to monitor an existing lending-product portfolio and adjust the approval cutoff threshold.”/ Way [0069]: "The memory 510 may further include non-transitory computer-readable media” / Way [0054]: "The charge-off probability score(s) 308(1)-308(N) may then be used to generate an overall charge-off probability score 310 upon which to base a loan decision 312 (i.e., approval or denial) for a lending-product request. The overall charge-off probability score 310 may correspond to a mean-value or median value of the charge-off probability score(s) 308(1)-308(N).”)
 rule 8: store the trained denial machine learning algorithm in the memory;  (Way [0076]: "In some examples, the predetermined heuristic threshold may be stored in the HM rules component 530 and may be set by an administrator of the SRM system 502” / Way [0031]: "The SRM system may use one or more trained machine learning models to monitor an existing lending-product portfolio and adjust the approval cutoff threshold.”/ Way [0069]: "The memory 510 may further include non-transitory computer-readable media” / Way [0054]: "The charge-off probability score(s) 308(1)-308(N) may then be used to generate an overall charge-off probability score 310 upon which to base a loan decision 312 (i.e., approval or denial) for a lending-product request. The overall charge-off probability score 310 may correspond to a mean-value or median value of the charge-off probability score(s) 308(1)-308(N).” / Way [0051]: "The loan decision 214 may correspond to a loan approval or a loan denial. In another example, the SRM system 202 may determine that the loan qualifier score is less than the predetermined heuristic threshold. In doing so, the SRM system may analyze the lending-product request 204 via a statistical model analysis 212, and further generate a corresponding, loan decision 216 to approve or deny the lending-product request 204.”)
rule 9: input the received account opening request to the trained grant machine learning algorithm (Way [0071]: "The input module 516 may be configured to receive a borrower's lending-product request. / Way [0070]: "In the illustrated example, the memory 510 may include an operating system 512, a user-interface module 514, an input module 516, a Statistical (HS) process selection module 518, a heuristic-model (HM) analysis module 520, a statistical model (SM) analysis module 522, a reporting module 524, a recommendation module 526, and one or more data repositories 528.” / Way [0015]: "Additionally, the SRM system determine the approval of a lending-product request by comparing a charge-off probability score associated with the lending-product request and an approval cutoff threshold.” / Way [0093]: "The SM analysis component 538 may use one or more trained machine learning models to monitor an existing lending-product portfolio and automatically adjust the approval cutoff threshold.” / Way [0048]: "FIG. 2 illustrates a block diagram of a SRM system 202 that is configured to select a heuristic model analysis or a statistical model analysis to determine whether to approve a lending-product request 204.”)
and receive the likelihood of grant output by the grant machine learning algorithm; (Way [0054]: “The charge-off probability score(s) 308(1)-308(N) may then be used to generate an overall charge-off probability score 310 upon which to base a loan decision 312 (i.e., approval or denial) for a lending-product request. The overall charge-off probability score 310 may correspond to a mean-value or median value of the charge-off probability score(s) 308(1)-308(N).” / Way [0101]: “In some examples, the reporting module 524 may receive a message from the HM analysis module 520 or the SM analysis component 538 of the SM analysis module 522 indicating whether a lending-product is denied or approved”)
rule 10: input the received account opening request (Way [0041]: "The SRM system 102 may receive a lending-product request 104 from a client device 106 associated with a borrower 108.”)
to the trained denial machine learning algorithm (Way [0031]: "The SRM system may use one or more trained machine learning models to monitor an existing lending-product portfolio and adjust the approval cutoff threshold.”)
and receive the likelihood of denial output by the denial machine learning algorithm; (Way [0054]: "The charge-off probability score(s) 308(1)-308(N) may then be used to generate an overall charge-off probability score 310 upon which to base a loan decision 312 (i.e., approval or denial) for a lending-product request. The overall charge-off probability score 310 may correspond to a mean-value or median value of the charge-off probability score(s) 308(1)-308(N).”/ Way [0101]: “In some examples, the reporting module 524 may receive a message from the HM analysis module 520 or the SM analysis component 538 of the SM analysis module 522 indicating whether a lending-product is denied or approved”)
and rule 11: calculate the recommendation for granting the received account opening request, denying the received account opening request, or no recommendation based on the received likelihood of grant and the received likelihood of denial; (Way [0054]: "The charge-off probability score(s) 308(1)-308(N) may then be used to generate an overall charge-off probability score 310 upon which to base a loan decision 312 (i.e., approval or denial) for a lending-product request. The overall charge-off probability score 310 may correspond to a mean-value or median value of the charge-off probability score(s) 308(1)-308(N).”)
and output the recommendation for granting or denying the received account opening request. (Way [0055]: "In the illustrated example, the SRM system 302 may generate a loan decision 312 by comparing the overall charge-off probability score 310 with an approval cutoff threshold. The SRM system 302 may approve a lending-product request based on the overall charge-off probability score 310 being greater than or equal to an approval cutoff threshold. Alternatively, the SRM system 302 may deny a lending-product request based on the overall charge-off probability score 310 being less than the approval cutoff threshold.” / Way [Figure 3]:
    PNG
    media_image1.png
    870
    642
    media_image1.png
    Greyscale
 Element 312 (Loan Decision) is the outputted recommendation)
wherein, based on the recommendation from the circuitry, the received account opening request is processed using: a confidence measure using: output of a grant confidence measure and the received likelihood of grant from the grant machine learning algorithm; and output of a denial confidence measure and the received likelihood of denial from the denial machine learning algorithm; (Way [0040] Further, the term “techniques,” as used herein, may refer to system(s), method(s), computer-readable instruction(s), module(s), algorithms, hardware logic, and/or operation(s) as permitted by the context described above and through the document. / Way [0010] FIG. 8 illustrates a SRM system process to execute a plurality of statistical models to determine an overall charge-off probability score for approval of a lending-product request. /Way [0015] Additionally, the SRM system determine the approval of a lending-product request by comparing a charge-off probability score associated with the lending-product request and an approval cutoff threshold.  / Way [0030] In any case, the SRM system may compare the overall charge-off probability score with an approval cutoff threshold to determine whether to approve or deny the lending-product request.)
wherein the grant confidence measure and the denial confidence measure indicates how similar the received account opening request to the past account opening records; (Way [0052]  Each subset of historical lending-product data 304(1)-304(N) may share similar characteristics that include geographic location, portions of client profile data (i.e., employment status, income bracket, etc.), lending-product category (i.e., intended purpose of a lending-product), loan amount, or any combination thereof. / Way [0053] Moreover, the SRM system 302 may generate a plurality of statistical model(s) 306(1)-306(N) based on the one or more subset(s) of historical lending-product data 304(1)-304(N). In other words, each subset of historical lending-product data 304(1)-304(N) may be used to generate corresponding, statistical model(s) 306(1)-306(N).)
a performance measure determines performance based on a number of times an administrator agrees with the recommendation; wherein the confidence measure and the performance measure is compared with a threshold for granting or denying the received account openinq request. (Way [0029] Moreover, the SRM system may selectively calculate an overall charge-off probability score for a lending-product request based on the plurality of charge-off probability scores. In one example, the SRM system may determine an overall charge-off probability score by determining a mean-value or median-value of the plurality of charge-off probability scores. Alternatively, the SRM system may select a lowest-value charge-off probability score as the overall charge-off probability score. / Way [0015] The approval cutoff threshold can be set up an operator of the SRM system as a method of managing a loan portfolio risk. /Way  [Claim 12]  determining that the lending-product request is approved based at least in part on the heuristic charge-off probability score being greater than a predetermined heuristic cutoff threshold, the heuristic charge-off probability score being different from the borrower intermediate score; and determining to analyze the lending-product request via the statistical model, based at least in part on the heuristic charge-off probability score being less than the predetermined heuristic cutoff threshold.;  Examiner notes that to calculate "a mean-value or median-value of the plurality of charge-off probability scores", the number of charge-off probability scores must first be determined. An "administrator" sets the "approval cutoff threshold can be set up an operator of the SRM system as a method of managing a loan portfolio risk." The performance metric must be greater/less than "the predetermined heuristic cutoff threshold." So the process of an administrator/operator creating a cutoff threshold inherently includes a number of times an administrator agrees/disagrees with a recommendation. )
wherein the circuitry makes a final decision regarding allowing or denying the received account opening request if at least one of the performance measure and the confidence measure is above a given threshold;
(Way [0063] Alternatively, the SRM system 402 may select statistical models with an accuracy score above a predetermined hybrid accuracy threshold.
Way [0005] a plurality of statistical models to determine whether to approve a lending-product request. )
wherein the circuitry requests administrator to make the final decision regarding allowing or denying the received account opening request if at least one of the performance measure and the confidence measure is below the given threshold.
(Way [0061] If the accuracy score of a statistical model is below the predetermined accuracy threshold, the SRM system 402 may selectively discontinue use of the statistical model.
Way [0005] a plurality of statistical models to determine whether to approve a lending-product request. )
Way does not teach rule 5: train the grant machine learning algorithm using the determined past grant records, such that the outputted likelihood that an inputted account opening request is granted depends on: the properties of the inputted account opening request; and the results and properties of the determined past grant records;  rule 7: train the denial machine learning algorithm using the determined past denial records, such that the outputted likelihood that an inputted account opening request is denied depends on: the properties of the inputted account opening request; and the results and properties of the determined past denial records;
Padmanabhan teaches,
rule 5: train the grant machine learning algorithm using the determined past grant records, such that the outputted likelihood that an inputted account opening request is granted depends on: (Padmanabhan [0401]: “For instance, based on training data for the machine learning model which identifies past historical smart contract transactions as being either fraudulent or non-fraudulent (e.g., valid, allowable, legitimate, etc.) the machine learning model operates to derive or “learn” which conditions, parameters, criteria, etc., for those past historical smart contract transactions contributed to any given smart contract transactions being considered fraudulent or non-fraudulent. For instance, the originating IP address associated with a smart contract transaction may provide some correlation to fraudulent transactions. Similarly, transaction amount, transaction conditions, transaction timing, transaction participants, transaction format, transaction goods/services, transaction frequency, etc., may likewise provide some correlation to fraudulent transactions or some correlation to transactions which are not fraudulent.” / Padmanabhan [0402]: "Once trained, the machine learning model can be applied to the same or to a different learning set of training data to establish various evaluation parameters, including a predictive accuracy for any given model and any given set of training data utilized.)
the properties of the inputted account opening request; (Padmanabhan [0401]: "For instance, the originating IP address associated with a smart contract transaction may provide some correlation to fraudulent transactions.”)
and the results (Padmanabhan [0401]: "For instance, based on training data for the machine learning model which identifies past historical smart contract transactions as being either fraudulent or non-fraudulent (e.g., valid, allowable, legitimate, etc.)”)
and properties of the determined past grant records;  (Padmanabhan [0401]: "the machine learning model operates to derive or “learn” which conditions, parameters, criteria, etc., for those past historical smart contract transactions contributed to any given smart contract transactions being considered fraudulent or non-fraudulent.”)
rule 7: train the denial machine learning algorithm using the determined past denial records,( Padmanabhan [0401]: "For instance, based on training data for the machine learning model which identifies past historical smart contract transactions as being either fraudulent or non-fraudulent (e.g., valid, allowable, legitimate, etc.) the machine learning model operates to derive or “learn” which conditions, parameters, criteria, etc., for those past historical smart contract transactions contributed to any given smart contract transactions being considered fraudulent or non-fraudulent. For instance, the originating IP address associated with a smart contract transaction may provide some correlation to fraudulent transactions. Similarly, transaction amount, transaction conditions, transaction timing, transaction participants, transaction format, transaction goods/services, transaction frequency, etc., may likewise provide some correlation to fraudulent transactions or some correlation to transactions which are not fraudulent.” / Padmanabhan [0402]: "Once trained, the machine learning model can be applied to the same or to a different learning set of training data to establish various evaluation parameters, including a predictive accuracy for any given model and any given set of training data utilized.”; Examiner notes that a fraudulent historical smart contract results in a denial. Therefore, an algorithm to determine fraudulent contracts is a denial algorithm)
 such that the outputted likelihood that an inputted account opening request is denied depends on: the properties of the inputted account opening request; (Padmanabhan [0401]: "the machine learning model operates to derive or “learn” which conditions, parameters, criteria, etc., for those past historical smart contract transactions contributed to any given smart contract transactions being considered fraudulent or non-fraudulent.”)
and the results ( Padmanabhan [0401]: "For instance, based on training data for the machine learning model which identifies past historical smart contract transactions as being either fraudulent or non-fraudulent (e.g., valid, allowable, legitimate, etc.)”)
and properties of the determined past denial records; (Padmanabhan [0401]: "the machine learning model operates to derive or “learn” which conditions, parameters, criteria, etc., for those past historical smart contract transactions contributed to any given smart contract transactions being considered fraudulent or non-fraudulent.”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way to incorporate the blockchain machine learning models teachings of Padmanabhan to   “benefit from the use of blockchain functionality such as immutability and non-centralized record keeping, while also respect patient privacy …to provide community sidechains with consent management capabilities via the blockchain consent manager 705.” (Padmanabhan [0172]).        The modification would have been obvious, because it is merely applying a known technique (i.e. blockchain and machine learning) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. improve privacy, security, and enhanced risk mitigation)
Regarding Claim 2, 
Way and Padmanabhan teach the device of Claim 1 as described earlier.
Way teaches further comprising a display device, wherein the circuitry is further configured to display on the display device the outputted recommendation for granting or denying the received account opening request. (Way [0099]: "The user-interface module 514 may enable an administrator to interact with the SRM system 502 via data input devices and data output devices...The data output devices may include visual displays, speakers, virtual reality (VR) gear, haptic feedback devices, and/or so forth. In some examples, the administrator may use the user-interface module 514 to cause the SM analysis module 522 to adjust the approval cutoff threshold. The administrator may monitor portfolio metrics, such as charge offs, to achieve a desired balance between portfolio risk and return.” / Way [0065]: "The input/output interface(s) 504 may include any type of output interface known in the art, such as a display (e.g., a liquid crystal display), speakers, a vibrating mechanism, or a tactile feedback mechanism. Input/output interface(s) 504 also include ports for one or more peripheral devices, such as headphones, peripheral speakers, or a peripheral display. Further, the input/output interface(s) 504 may further include a camera, a microphone, a keyboard/keypad, or a touch-sensitive display.”)
Regarding Claim 11, 
Way and Padmanabhan teach the device of Claim 1 as described earlier.
Way does not teach wherein the risk score is received from a system configured to output a risk of fraud based on data included in a received account opening request.
Padmanabhan teaches wherein the request risk score is received from a system configured to output a risk of fraud based on data included in a received account opening request. (Padmanabhan [0401]: "For instance, the originating IP address associated with a smart contract transaction may provide some correlation to fraudulent transactions.”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way to incorporate the blockchain machine learning models teachings of Padmanabhan to   “benefit from the use of blockchain functionality such as immutability and non-centralized record keeping, while also respect patient privacy …to provide community sidechains with consent management capabilities via the blockchain consent manager 705.” (Padmanabhan [0172]).        The modification would have been obvious, because it is merely applying a known technique (i.e. blockchain and machine learning) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. improve privacy, security, and enhanced risk mitigation)
Regarding Claim 12, 
Way and Padmanabhan teach the device of Claim 1 as described earlier.
Way does not teach wherein the account opening request being reviewed includes missing data, inaccurate data, or an inconclusive risk score.
Padmanabhan teaches wherein the account opening request being reviewed includes missing data, inaccurate data, or an inconclusive risk score. (Padmanabhan [0339]: "Consider for example, a transaction to add a customer in which the first transaction specifies the customer's first and last name, but is missing the SSN. Then a second transaction specifies the SSN which is added to the blockchain. Then a third transaction updates the contact information for the customer. A fourth transaction then changes the customer's phone number. All of these transactions are applied the same customer asset, however, all four are distinct transactions with the blockchain. Consequently, a structured query may specify SELECT a, b, c from customer_b. in which will result in the latest most up to date information being returned for that customer. However, if instead the structured query specifies SELECT a, b, c from customer history_b, then the virtual chain interface 1405 will retrieve the entire historical record of all changes to the customer_b, such that it may be viewable that the initial entry pursuant to a first transaction was missing SSN and that a fourth transaction resulted in the change to the customer's telephone number, ultimately ending with the latest most up to date information for that blockchain asset.”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way to incorporate the blockchain machine learning models teachings of Padmanabhan to   “benefit from the use of blockchain functionality such as immutability and non-centralized record keeping, while also respect patient privacy …to provide community sidechains with consent management capabilities via the blockchain consent manager 705.” (Padmanabhan [0172]).        The modification would have been obvious, because it is merely applying a known technique (i.e. blockchain and machine learning) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. improve privacy, security, and enhanced risk mitigation)
Regarding Claim 13, 
Way and Padmanabhan teach the device of Claim 1 as described earlier.
Way teaches wherein the account opening request comprises at least one of a request to open an account at a financial institution or a request to add a service to an account. (Way [0001]: "As a result, some consumers who desire small short-term loans may be forced to turn to third-party lenders that do not view the consumers as long-term customers, and who also do have any incentive to educate the consumers in the responsible use of credit.” / Way [0012]: "This disclosure describes techniques for selectively using a heuristic model or a statistical model to analyze relationship attributes of a borrower to determine whether to approve or deny a lending-product request. More specifically, a Statistical Risk Management (SRM) system is described that determines a probability of a borrower repaying a loan over a predetermined time, and avoiding being charged off.”)
Claim 15 is rejected on the same basis as Claim 1.
Claim 16 is rejected on the same basis as Claim 2.
Regarding Claim 21, 
Way and Padmanabhan teach the device of Claim 15 as described earlier.
Way teaches,
accessing at least one hundred past decisions. (Way [0009]  a set of historical lending-product data. / Way [0011] FIG. 9 illustrates a SRM system process to generate a hybrid statistical model based on an aggregated set of historical lending-product data. / Way [0057] In the illustrated example, the SRM system 402 may selectively generate the plurality of statistical models 406(1)-406(N), based on individual subsets of historical lending-product data 408(1)-408(N). / Way [0067] Further, the SRM system 502 may include one or more processor(s) 508 that are operably connected to memory 510. In at least one example, the one or more processor(s) 508 may be a central processing unit(s) (CPU), graphics processing unit(s) (GPU), a both a CPU and GPU, or any other sort of processing unit(s). Each of the one or more processor(s) 508 may have numerous arithmetic logic units (ALUs) that perform arithmetic and logical operations as well as one or more control units (CUs) that extract instructions and stored content from processor cache memory, and then executes these instructions by calling on the ALUs, as necessary during program execution. The one or more processor(s) 508 may also be responsible for executing all computer applications stored in the memory, which can be associated with common types of volatile (RAM) and/or nonvolatile (ROM) memory.; Examiner considers "a set", "an aggregated set ", and "(N)" to include any number of records greater than zero including one hundred that can be processed by a CPU and volatile (RAM) and/or nonvolatile (ROM) memory. This includes millions, even billions, of records.   )
Claim 22 is rejected on the same basis as Claim 21.


Claims 3-7, 17, and 18   are rejected under 35 U.S.C. 103 as being unpatentable over Way and Padmanabhan in view of Dobrowolski (“METHOD AND SYSTEM FOR COMPUTERIZED TRACKING, ANALYZING AND REPORTING OF INFORMATION SPECIFIC TO RESIDENTIAL AND COMMERCIAL TENANCY HISTORIES”, Canadian Publication Number:  CA2756619A1)

Regarding Claim 3, 
Way and Padmanabhan teach the device of Claim 2 as described earlier.
Way and Padmanabhan do not teach wherein the circuitry is further configured to cause the display device to display along with the outputted recommendation at least one of the properties of the received account opening request.
Dobrowolski teaches wherein the circuitry is further configured to cause the display device to display along with the outputted recommendation at least one of the properties of the received account opening request. (Dobrowolski [0051]: "It will be appreciated that the above described tenancy history data collection operations and rent scoring operations may be performed using one or more computing devices such as desktop, laptop, tablet, mobile smartphones, PDAs, servers and other programmed computers.” / Dobrowolski [Figures 5A and 5B]: 

    PNG
    media_image2.png
    917
    696
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    930
    691
    media_image3.png
    Greyscale


Examiner notes Figures 5A and 5B that illustrate a recommendation report that includes properties of the received account opening request including the applicant's name, birth date, SSN, current address, past payment history, past credit history, past collection history and more. Examiner notes the Applicant’s prior art defines properties of the received account opening request when describing, “Currently, risk analyzers (e.g., fraud detection companies) assess the risk of a new application based on, e.g., credit history, sanctions lists, etc., but do not take into consideration past decisions made by an organization. The present disclosure analyzes past decisions to make new application decisions more consistent (e.g., by a single administrator, across an organization, etc.).” )

















It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way and the  blockchain machine learning models teachings of Padmanabhan  to incorporate the computerized tracking, analyzing and reporting of information teachings of Dobrowolski for   “application adjudication and … for compiling and maintaining … history data and computing and utilizing a score with which to perform adjudication.” (Dobrowolski [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. computerized tracking, analyzing and reporting of information) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. improve application adjudication)
Regarding Claim 4, 
Way, Padmanabhan, and Dobrowolski teach the device of Claim 3 as described earlier.
Way teaches the user interface includes an input for selecting using the input device a denial or a grant of the received account opening request. (Way [0031]: "Alternatively, an administrator of the SRM system may adjust the approval cutoff threshold, via a user interface module.” / Way [0072]: "The one or more criteria may be configured by an administrator of the SRM system, via the user-interface module 514, and may relate to the intended purpose for the lending-product, the loan amount, or a relationship attribute of the borrower, or any combination thereof.” / Way [0100]: "In other examples, the administrator may use the user-interface module 514 to configure a loan qualify score formula or a borrower score formula for use the HM analysis module 520 or the SM analysis module 522, respectively.”)
Way does not teach further comprising an input device for receiving an input from a user of the device, wherein: the circuitry is further configured to cause the display to display a user interface along with the outputted recommendation and the at least one of the properties of the received account opening request;
Padmanabhan teaches further comprising an input device for receiving an input from a user of the device, wherein: the circuitry is further configured to cause the display to display a user interface (Padmanabhan [0060]: "Incoming requests 115 received at web-server 175 may specify which services from the host organization 110 are to be provided, such as query requests, search request, status requests, database transactions, graphical user interface requests and interactions” / Padmanabhan [0148]: "The user interface may be provided on a client user device 106 by a desktop collaborative document processing application executing on the user client device 106 that, in turn, communicates with the DLT platform host executing in host organization 110. In another embodiment, the user interface may be provided on the client user device 106 by a web services-based collaborative document processing application executing on a hosted computing environment 111 that, in turn, communicates with the DLT platform host executing in host organization 110, either within hosted computing environment 111 or a separate hosted computing environment within host organization 110.” / Padmanabhan [0225]: "Within the community GUI, a UI component displays to the community user all the requested approvals for that particular user”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way to incorporate the blockchain machine learning models teachings of Padmanabhan to   “benefit from the use of blockchain functionality such as immutability and non-centralized record keeping, while also respect patient privacy …to provide community sidechains with consent management capabilities via the blockchain consent manager 705.” (Padmanabhan [0172]).        The modification would have been obvious, because it is merely applying a known technique (i.e. blockchain and machine learning) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. improve privacy, security, and enhanced risk mitigation)
Padmanabhan does not teach along with the outputted recommendation and the at least one of the properties of the received account opening request;  
Dobrowolski teaches along with the outputted recommendation and the at least one of the properties of the received account opening request; (Dobrowolski [0051]: "It will be appreciated that the above described tenancy history data collection operations and rent scoring operations may be performed using one or more computing devices such as desktop, laptop, tablet, mobile smartphones, PDAs, servers and other programmed computers.” / Dobrowolski [Figures 5A and 5B]: 

    PNG
    media_image2.png
    917
    696
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    930
    691
    media_image3.png
    Greyscale


Examiner notes Figures 5A and 5B illustrate a recommendation report that includes properties of the received account opening request including the applicant's name, birth date, SSN, current address, past payment history, past credit history, past collection history and more. Examiner notes the Applicant’s prior art defines properties of the received account opening request when describing, “Currently, risk analyzers (e.g., fraud detection companies) assess the risk of a new application based on, e.g., credit history, sanctions lists, etc., but do not take into consideration past decisions made by an organization. The present disclosure analyzes past decisions to make new application decisions more consistent (e.g., by a single administrator, across an organization, etc.).” )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way and the  blockchain machine learning models teachings of Padmanabhan  to incorporate the computerized tracking, analyzing and reporting of information teachings of Dobrowolski for   “application adjudication and … for compiling and maintaining … history data and computing and utilizing a score with which to perform adjudication.” (Dobrowolski [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. computerized tracking, analyzing and reporting of information) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. improve application adjudication)
Regarding Claim 5, 
Way, Padmanabhan, and Dobrowolski teach the device of Claim 4 as described earlier.
Way and Padmanabhan do not teach wherein the circuitry is additionally configured to receive the selected input and identify the received account opening request as denied or granted in accordance with the received input.
Dobrowolski teaches wherein the circuitry is additionally configured to receive the selected input and identify the received account opening request as denied or granted in accordance with the received input. (Dobrowolski [0037]: "That is, workflow and data capture operations are configured to enforce a subscribing user (e.g. landlord or property management user) to input certain outstanding data such as tenancy application approval results in order to obtain further particular services. For example, should a subscribing user establish an "open" tenancy application/adjudication record for a particular tenant, the final adjudication result taken (e.g. approval, disapproval, etc.) must be entered into the adjudication system before the user may be granted access to further services.”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way and the  blockchain machine learning models teachings of Padmanabhan  to incorporate the computerized tracking, analyzing and reporting of information teachings of Dobrowolski for   “application adjudication and … for compiling and maintaining … history data and computing and utilizing a score with which to perform adjudication.” (Dobrowolski [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. computerized tracking, analyzing and reporting of information) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. improve application adjudication)
Regarding Claim 6, 
Way and Padmanabhan teach the device of Claim 1 as described earlier.
Way and Padmanabhan do not teach wherein the recommendation for granting or denying the received account opening request comprises a grant score based on the received likelihood of grant and a deny score based on the received likelihood of denial.
Dobrowolski teaches wherein the recommendation for granting or denying the received account opening request comprises a grant score based on the received likelihood of grant and a deny score based on the received likelihood of denial. (Dobrowolski [Figures 5A and 5B]: 

    PNG
    media_image2.png
    917
    696
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    930
    691
    media_image3.png
    Greyscale


Examiner notes Figures 5A and 5B that illustrate a recommendation report includes several scores and indicators that can serve as a grant score and a deny score that roll up into the overall recommendation:
Leasing Recommendation (Acceptance Index, Grade, Overall Score, and Type) where Type is the qualitative assessment  (Approved, Pre-Approved, Conditional, Pre-declined, Declined)
Rental Score
Income Ratios (Rent-to-Income, Gross Debt Service Ratio)
Predictive Scores (Eviction, Bankruptcy)
Examiner notes the Acceptance Index can be interpreted as a grant score while the Eviction and/or Bankruptcy (Predictive Scores) can be interpreted as deny scores. All of which feed into the Overall Score)

It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way and the  blockchain machine learning models teachings of Padmanabhan  to incorporate the computerized tracking, analyzing and reporting of information teachings of Dobrowolski for   “application adjudication and … for compiling and maintaining … history data and computing and utilizing a score with which to perform adjudication.” (Dobrowolski [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. computerized tracking, analyzing and reporting of information) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. improve application adjudication)
Regarding Claim 7, 
Way and Padmanabhan teach the device of Claim 1 as described earlier.
Way and Padmanabhan do not teach wherein the recommendation for granting or denying the received account opening request comprises a total score based on a combination of the received likelihood of grant and the received likelihood of denial.
Dobrowolski teaches wherein the recommendation for granting or denying the received account opening request comprises a total score based on a combination of the received likelihood of grant and the received likelihood of denial. (Dobrowolski [Figures 5A and 5B]: 

    PNG
    media_image2.png
    917
    696
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    930
    691
    media_image3.png
    Greyscale


Examiner notes Figures 5A and 5B illustrate a recommendation report includes several scores and indicators that can serve as a grant score and a deny score that roll up into the overall recommendation:
Leasing Recommendation (Acceptance Index, Grade, Overall Score, and Type) where Type is the qualitative assessment  (Approved, Pre-Approved, Conditional, Pre-declined, Declined)
Rental Score
Income Ratios (Rent-to-Income, Gross Debt Service Ratio)
Predictive Scores (Eviction, Bankruptcy)
Examiner notes the Acceptance Index can be interpreted as a grant score while the Eviction and/or Bankruptcy (Predictive Scores) can be interpreted as deny scores. All of which feed into the Overall Score)

It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way and the  blockchain machine learning models teachings of Padmanabhan  to incorporate the computerized tracking, analyzing and reporting of information teachings of Dobrowolski for   “application adjudication and … for compiling and maintaining … history data and computing and utilizing a score with which to perform adjudication.” (Dobrowolski [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. computerized tracking, analyzing and reporting of information) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. improve application adjudication)
Claim 17 is rejected on the same basis as Claim 3.
Regarding Claim 18, 
Way, Padmanabhan, and Dobrowolski teach the device of Claim 17 as described earlier.
Way teaches,
 wherein the user interface includes an input for selecting using the input device a denial or a grant of the received account opening request; (Way [0031]: "Alternatively, an administrator of the SRM system may adjust the approval cutoff threshold, via a user interface module.” / Way [0072]: "The one or more criteria may be configured by an administrator of the SRM system, via the user-interface module 514, and may relate to the intended purpose for the lending-product, the loan amount, or a relationship attribute of the borrower, or any combination thereof.” / Way [0100]: "In other examples, the administrator may use the user-interface module 514 to configure a loan qualify score formula or a borrower score formula for use the HM analysis module 520 or the SM analysis module 522, respectively.”)
Way does not teach further comprising: receiving from an input device an input from a user; displaying a user interface along with the outputted recommendation and the at least one of the properties of the received account opening request, and receiving the selected input and identifying using the circuitry the received account opening request as denied or granted in accordance with the received input.
Padmanabhan teaches, 
further comprising: receiving from an input device an input from a user; (Padmanabhan [0060]: "Incoming requests 115 received at web-server 175 may specify which services from the host organization 110 are to be provided, such as query requests, search request, status requests, database transactions, graphical user interface requests and interactions” / Padmanabhan [0148]: "The user interface may be provided on a client user device 106 by a desktop collaborative document processing application executing on the user client device 106 that, in turn, communicates with the DLT platform host executing in host organization 110. In another embodiment, the user interface may be provided on the client user device 106 by a web services-based collaborative document processing application executing on a hosted computing environment 111 that, in turn, communicates with the DLT platform host executing in host organization 110, either within hosted computing environment 111 or a separate hosted computing environment within host organization 110.” / Padmanabhan [0225]: "Within the community GUI, a UI component displays to the community user all the requested approvals for that particular user”)
displaying a user interface along with the outputted recommendation (Padmanabhan [0060]: "Incoming requests 115 received at web-server 175 may specify which services from the host organization 110 are to be provided, such as query requests, search request, status requests, database transactions, graphical user interface requests and interactions” / Padmanabhan [0148]: "The user interface may be provided on a client user device 106 by a desktop collaborative document processing application executing on the user client device 106 that, in turn, communicates with the DLT platform host executing in host organization 110. In another embodiment, the user interface may be provided on the client user device 106 by a web services-based collaborative document processing application executing on a hosted computing environment 111 that, in turn, communicates with the DLT platform host executing in host organization 110, either within hosted computing environment 111 or a separate hosted computing environment within host organization 110.” / Padmanabhan [0225]: "Within the community GUI, a UI component displays to the community user all the requested approvals for that particular user”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way to incorporate the blockchain machine learning models teachings of Padmanabhan to   “benefit from the use of blockchain functionality such as immutability and non-centralized record keeping, while also respect patient privacy …to provide community sidechains with consent management capabilities via the blockchain consent manager 705.” (Padmanabhan [0172]).        The modification would have been obvious, because it is merely applying a known technique (i.e. blockchain and machine learning) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. improve privacy, security, and enhanced risk mitigation)
Padmanabhan does not teach and the at least one of the properties of the received account opening request, and receiving the selected input and identifying using the circuitry the received account opening request as denied or granted in accordance with the received input.
Dobrowolski  teaches,
and the at least one of the properties of the received account opening request, (Dobrowolski [0051]: "It will be appreciated that the above described tenancy history data collection operations and rent scoring operations may be performed using one or more computing devices such as desktop, laptop, tablet, mobile smartphones, PDAs, servers and other programmed computers.” / Dobrowolski [Figures 5A and 5B]: 

    PNG
    media_image2.png
    917
    696
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    930
    691
    media_image3.png
    Greyscale


Examiner notes Figures 5A and 5B that illustrate a recommendation report that includes properties of the received account opening request including the applicant's name, birth date, SSN, current address, past payment history, past credit history, past collection history and more. Examiner notes the Applicant’s prior art defines properties of the received account opening request when describing, “Currently, risk analyzers (e.g., fraud detection companies) assess the risk of a new application based on, e.g., credit history, sanctions lists, etc., but do not take into consideration past decisions made by an organization. The present disclosure analyzes past decisions to make new application decisions more consistent (e.g., by a single administrator, across an organization, etc.).” )
and receiving the selected input and identifying using the circuitry the received account opening request as denied or granted in accordance with the received input. (Dobrowolski [0037]: "That is, workflow and data capture operations are configured to enforce a subscribing user (e.g. landlord or property management user) to input certain outstanding data such as tenancy application approval results in order to obtain further particular services. For example, should a subscribing user establish an "open" tenancy application/adjudication record for a particular tenant, the final adjudication result taken (e.g. approval, disapproval, etc.) must be entered into the adjudication system before the user may be granted access to further services.”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way and the  blockchain machine learning models teachings of Padmanabhan  to incorporate the computerized tracking, analyzing and reporting of information teachings of Dobrowolski for   “application adjudication and … for compiling and maintaining … history data and computing and utilizing a score with which to perform adjudication.” (Dobrowolski [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. computerized tracking, analyzing and reporting of information) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. improve application adjudication)

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Way, Padmanabhan, and Dobrowolski in view of Caldera (“ENHANCED SYSTEM AND METHOD FOR IDENTITY EVALUATION USING A GLOBAL SCORE VALUE”, US Publication Number: 2019/0122149A1)
Regarding Claim 8, 
Way and Padmanabhan teach the device of Claim 1 as described earlier.
Way and Padmanabhan do not teach wherein: when the received likelihood of grant is above a predetermined grant threshold, the outputting of the recommendation for granting or denying the received account opening request comprises identifying the received account opening request as granted; and when the received likelihood of denial is above a predetermined denial threshold, the outputting of the recommendation for granting or denying the received 22/27account opening request comprises identifying the received account opening request as denied.
Dobrowolski teaches wherein: when the received likelihood of grant is above a predetermined grant threshold, the outputting of the recommendation for granting or denying the received account opening request comprises identifying the received account opening request as granted; (Dobrowolski [Figures 5A and 5B]: 

    PNG
    media_image2.png
    917
    696
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    930
    691
    media_image3.png
    Greyscale


Examiner notes Figures 5A and 5B that illustrate a recommendation report includes several scores and indicators that can serve as a grant score and a deny score that roll up into the overall recommendation:
Leasing Recommendation (Acceptance Index, Grade, Overall Score, and Type) where Type is the qualitative assessment  (Approved, Pre-Approved, Conditional, Pre-declined, Declined)
Rental Score
Income Ratios (Rent-to-Income, Gross Debt Service Ratio)
Predictive Scores (Eviction, Bankruptcy)
Examiner notes the Acceptance Index can be interpreted as a grant score while the Eviction and/or Bankruptcy (Predictive Scores) can be interpreted as deny scores. All of which feed into the Overall Score)

It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way and the  blockchain machine learning models teachings of Padmanabhan  to incorporate the computerized tracking, analyzing and reporting of information teachings of Dobrowolski for   “application adjudication and … for compiling and maintaining … history data and computing and utilizing a score with which to perform adjudication.” (Dobrowolski [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. computerized tracking, analyzing and reporting of information) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. improve application adjudication)
Dobrowolski does not teach and when the received likelihood of denial is above a predetermined denial threshold, the outputting of the recommendation for granting or denying the received 22/27account opening request comprises identifying the received account opening request as denied.
Caldera teaches and when the received likelihood of denial is above a predetermined denial threshold, the outputting of the recommendation for granting or denying the received 22/27account opening request comprises identifying the received account opening request as denied. (Caldera [0135]: "If the count is above a first threshold, the controller (101) rejects the request (or further investigates the request).”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way and the  blockchain machine learning models teachings of Padmanabhan  and the computerized tracking, analyzing and reporting of information teachings of Dobrowolski to incorporate the identity evaluation teachings of Caldera such that an   “output recommendation helps clients decide whether to proceed with the transaction.” (Caldera [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. customer vetting) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. properly identify and vet customers)
Claim 19 is rejected on the same basis as Claim 8.


Claims 9 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Way and Padmanabhan in view of Hendrickson (“SYSTEMS AND METHODS FOR PROBABILISTIC ON-BOARD DIAGNOSTICS”, US Publication Number: 2019/0340847A1)
Regarding Claim 9, 
Way and Padmanabhan teach the device of Claim 1 as described earlier.
Way teaches wherein: when the received likelihood of grant is above a predetermined grant high threshold and the received likelihood of denial is below a predetermined denial low threshold, the outputting of the recommendation for granting or denying the received account opening request comprises identifying the received account opening request as granted; (Way [0049]: "In some examples, the SRM system 202 may selectively bypass the heuristic model analysis 210 based at least in part on one or more criteria, and automatically perform a statistical model analysis 212 of the lending-product request 204. The one or more criteria may relate to the intended purpose for the lending-product, the loan amount, or a relationship attribute of the borrower. In one example, one criteria may stipulate that a lending-product request 204 intended for certain depreciating assets, such as recreational vehicles, are analyzed using a statistical model analysis 212. In another example, one criteria may also indicate that loan amounts above a predetermined value are to be analyzed using a statistical model analysis 212. In yet another example, one criteria may state that lending-product requests associated with borrowers that have a length of relationship with a financial institution (i.e., relationship attribute) that is less than a predetermined number of years, are to be analyzed using a statistical model analysis 212.” / Way [Figure 3]:  
    PNG
    media_image4.png
    886
    574
    media_image4.png
    Greyscale
Examiner notes that each of the independent Statistical Models can be thought of as separate approval and denying algorithms)
Way and Padmanabhan do not teach and when the received likelihood of denial is above a predetermined denial high threshold and the received likelihood of denial is below a predetermined denial low threshold, the outputting of the recommendation for granting or denying the received account opening request comprises identifying the received account opening request as denied.
Hendrickson teaches and when the received likelihood of denial is above a predetermined denial high threshold and the received likelihood of denial is below a predetermined denial low threshold, the outputting of the recommendation for granting or denying the received account opening request comprises identifying the received account opening request as denied. (Hendrickson [0070]: "reject the sample from the plurality of samples if the pass score is below a first threshold and the fail score is above a second threshold.”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the risk management teachings of Way and the  blockchain machine learning models teachings of Padmanabhan  and the computerized tracking, analyzing and reporting of information teachings of Dobrowolski to incorporate the probabilistic scoring teachings of Hendrickson for   “calculating a probabilistic metric, also referred to herein as a probabilistic score, for pass/fail under all conditions and accepting the results only when the probability sufficiently indicates pass or fail, and rejecting the results when they are ambiguous.” (Hendrickson  [0015]).        The modification would have been obvious, because it is merely applying a known technique (i.e. probabilistic scoring) to a known device (i.e. risk management device) ready for improvement to yield predictable result (i.e. to pass or fail applications, and rejecting the ones when ambiguous)
Claim 20 is rejected on the same basis as Claim 9.

Response to Remarks
Applicant's arguments filed on April 13, 2021, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Applicant amended:
Independent Claim 1 and 15 by primarily adding:
“wherein the circuitry makes a final decision regarding allowing or denying the received account opening request if at least one of the performance measureand the confidence measure is above a given threshold;”
“wherein the circuitry requests administrator to make the final decision regarding allowing or denying the received account opening request if at least one of the performance measure and the confidence measure is below the given threshold.”
Response Remarks on Claim Rejections - 35 USC § 112
The Applicant’s amendments do not remedy the previous rejection under  35 USC § 112.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The term “how similar” possesses no definite meaning in the art and no description is provided in the specification.
The rejection under  35 USC § 112 remains. 
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“the claims do not fall within the definition of abstract. The claims do not fall within the mental process guidance….Abstract Ideas, "Example 39, a Method for Training a Neural Network for Facial Detection": "2A - Prong 1: Judicial Exception Recited? No. The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG.... Further, the claim does not recite a mental process because the steps are not practically performed in the human mind.... Thus, the claim is eligible because it does not recite a judicial exception….[applicant cites various cases]… Each of these examples could be performed in a human mind….Yet the courts have deemed each of these examples as patent-eligible. Why? Because these examples cannot be practically performed in a human mind. "
Examiner responds:
Examiner maintains the claims amount to an abstract idea. 
The invention does not perform any action that a human loan officer or risk manager or a team of such persons could not do mentally or with the aid of paper and pencil or generic computer.
Example 39 of the Subject Matter Eligibility Examples differs significantly from the Applicant’s invention. That invention overcomes the abstract idea classification not because it utilizes machine learning, but because it performs in a manner impossible for a human mind to perform. When a person identifies human faces, he or she cannot mentally apply and output “mirroring, rotating, smoothing, or contrast reduction” to a digital image presented to them.
Regarding the various cases cited by the Applicant, each patent application presents its own unique fact pattern and must be examined on its own merit. The patentability of the applicant’s instant application cannot be directly or indirectly compared to any other granted patent.
It should be noted, this updated Office Action includes a rejection under both “Mental Process” and “Certain Methods of Organizing Human Activity”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to calculate a recommendation or allowing or denying a received account opening request recites   commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
The Applicant states:
“Furthermore, claims 21 and 22 recite datasets of "at least one hundred past decisions". The volume of calculations to perform machine learning on over 100 records is clearly impossible.. "
Examiner responds:
Mental processing may still handle a hundred or a million records:
Each record could be identical.
Each record may contain a limited amount of data or no data at all (null records)
An unlimited amount of time may be provided to analyze each record.
Paper and pencil may be used to aid in the mental processing.
A hundred or a million people may each process one record.
Any generic computer processor may perform the task.
The Applicant states:
“he present disclosure analyzes past decisions to make new application decisions more consistent …The use of machine learning techniques provides an improvement over previous processes. Humans cannot consistently make rational account opening decisions... Humans don't make consistent, rational decisions. … [Applicant includes article from Buchanan and O'Connell "A Brief History of Decision Making"] "
Examiner responds:
The Applicant’s arguments and the attached article further underscore that the proposed invention improves Mental Processing and Certain Methods of Organizing Human Activity, both of which are abstract ideas.
The focus of the claims is not on such an improvement in computers or machine learning as tools, but on certain independently abstract ideas that use computers and machine learning as tools. Merely training a machine learning algorithm does not transform the otherwise-abstract processes of information collection and analysis. The claims at issue do not require any nonconventional computer, network, or machine learning algorithm, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and machine learning technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d). For Example, the Applicant’s Specification reads, [0055] “the circuitry 14 may include any suitable device, such as a processor (e.g., CPU), programmable circuit, integrated circuit, memory …. The circuitry 14 may be communicatively coupled to the memory …. mother board, or using any other suitable structure known in the art.”.   
Examiner maintains the claims amount to an abstract idea. 
The rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required no additional prior art:
wherein the circuitry makes a final decision regarding allowing or denying the received account opening request if at least one of the performance measure and the confidence measure is above a given threshold;
(Way [0063] Alternatively, the SRM system 402 may select statistical models with an accuracy score above a predetermined hybrid accuracy threshold.
Way [0005] a plurality of statistical models to determine whether to approve a lending-product request. )
wherein the circuitry requests administrator to make the final decision regarding allowing or denying the received account opening request if at least one of the performance measure and the confidence measure is below the given threshold.
(Way [0061] If the accuracy score of a statistical model is below the predetermined accuracy threshold, the SRM system 402 may selectively discontinue use of the statistical model.
Way [0005] a plurality of statistical models to determine whether to approve a lending-product request. )
The Applicant states:
“The Examiner incorrectly asserts that Way teaches a denial engine in paragraph [0087], by subsetting the data. But there are no teachings of denying loans. The Examiner asserts that a zero value loan is a denial. But zero value loans are not taught in Way. The only loan values taught in Way is $1000 for a marine vehicle in [0079] and $500 or $5000 in paragraph [0013]. In the Examiner Interview, the Examiner asserts that it is inherent that Way would include zero value, or denied loans, in the subsetting. However, inherency is improper in this case. See the MPEP at 2112.IV "The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993)" The denial is simply missing from the Way and the other teachings. "
Examiner responds:
The Examiner maintains the obviousness of a zero dollar loan amount as equivalent to a loan denial. Moreover, it is taught Way  [0013] “any loan amount” and Way [Claim 1] transmit, to the client device, an indication of approval or denial of the lending-product request.
The Applicant states:
“Nowhere in Way does a teaching appear to show a grant rules engine created using only granted records. Similarly, Way does not teach a denial rules engine that is created using only denied records"
Examiner responds:
Examiner maintains it is obvious that Way can isolate historical grant and denial records.
Way [0032]: "historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof 
Way [0068] The memory may also include additional data storage devices (removable ad/or non-removable) such as, for example, magnetic disks, optical disks, or tape.
“Any combination” includes holding the records separately, particularly given that multiple data storage devices exist that can maintains separate recordkeeping. 
Moreover, the courts hold making separable to be obvious:
In re Stevens, 101 USPQ 284, 285; 212 F.2d 197 (CCPA 1954)
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).
The rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Edelman (“IDENTITY ASSURANCE METHOD”, U.S. Publication Number: 2018/0025140 A1) proposes assuring a person's identity that include the steps of receiving from the person one or more identifying statements and receiving from the person authorization to access one or more identity sources on which the person is registered.
Yu (“SMART ACCESS CONTROL SYSTEM FOR IMPLEMENTING ACCESS RESTRICTIONS OF REGULATED DATABASE RECORDS BASED ON MACHINE LEARNING OF TRENDS”, U.S. Publication Number: 2019/0258818 A1) provides determining an action or recommendation in response to a request for information on an individual.
Adjaoute (“METHOD OF ALERTING ALL FINANCIAL CHANNELS ABOUT RISK IN REAL-TIME”, U.S. Publication Number: 2016/0086185 A1) proposes a method of reducing financial fraud by operating artificial intelligence machines organized into parallel sets of predictive models with each set specially trained with supervised and unsupervised training data filtered for a particular financial channel.
Peeler (“AN INTERACTIVE ORGANIZATIONAL DECISION-MAKING AND COMPLIANCE FACILITATION PORTAL”, U.S. Publication Number: 2014/0129457 A1) proposes a facilitation of enterprise compliance with managed rules or policies, including the use of and interactive compliance application including a decision tree structure with decision nodes.
Chakraborty (“AN AUTOMATED SYSTEM FOR DEFAULT PROBABILITY PREDICTION OF LOANS AND METHOD THEREOF”, U.S. Publication Number: WO 2019021312 A1) discloses an automated system for default probability prediction and method for foreseeing default probability prediction for non-performing assets.
Revankar (“SMART CONTRACT PLATFORM FOR GENERATING AND CUSTOMIZING SMART CONTRACTS”, U.S. Publication Number: 2020/0119905 A1) teaches a contract platform that enables design of customized smart contracts for execution and verification on a distributed ledger network, including smart contracts with logic for querying and fetching sensitive transactional data from participant nodes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697

/HAO FU/Primary Examiner, Art Unit 3697